
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.19

RETAINER FEE OPTION AGREEMENT
for
Non-Employee Directors

        OPTION AGREEMENT, dated as of the Grant Date, by and between the
Optionee and Hexcel Corporation (the "Corporation").

W I T N E S S E T H:

        WHEREAS, the Corporation has adopted the Hexcel Corporation Incentive
Stock Plan (the "Plan"); and

        WHEREAS, the Board of Directors of the Corporation (the "Board") has
determined that it is desirable and in the best interests of the Corporation to
grant to the Optionee a stock option as an incentive for the Optionee to advance
the interests of the Corporation;

        NOW, THEREFORE, the parties agree as follows:

        1.    Notice of Grant; Incorporation of Plan.    A Notice of Grant is
attached hereto as Annex A and incorporated by reference herein. Unless
otherwise provided herein, capitalized terms used herein and set forth in such
Notice of Grant shall have the meanings ascribed to them in the Notice of Grant
and capitalized terms used herein and set forth in the Plan shall have the
meanings ascribed to them in the Plan. The Plan is incorporated by reference and
made a part of this Option Agreement, and this Option Agreement shall be subject
to the terms of the Plan, as the Plan may be amended from time to time, provided
that any such amendment of the Plan must be made in accordance with Section X of
the Plan. The Option granted herein constitutes an Award within the meaning of
the Plan.

        2.    Grant of Option.    Pursuant to the Plan and subject to the terms
and conditions set forth herein and therein, the Corporation hereby grants to
the Optionee the right and option (the "Option") to purchase all or any part of
the Option Shares of the Corporation's common stock, $.01 par value per share
(the "Common Stock"), which Option is not intended to qualify as an incentive
stock option, as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code").

        3.    Purchase Price.    The purchase price per share of the Option
Shares shall be the Purchase Price.

        4.    Terms of Option.    

        (a)    Expiration Date; Term.    Subject to Section 4(d) below, the
Option shall expire on, and shall no longer be exercisable following, the tenth
anniversary of the Grant Date. The ten-year period from the Grant Date to its
tenth anniversary shall constitute the "Term" of the Option.

        (b)    Vesting Period; Exercisability.    Subject to Section 4(c) and
4(d) below, the Option shall vest in proportion to the time elapsed between the
Grant Date and the first anniversary of the Grant Date.

        (c)    Change of Control.    In the event of a Change in Control (as
defined in the last Section hereof), the Option shall immediately become fully
vested and exercisable.

        (d)    Termination of Service as Director.    (i) Except as provided in
Section 4(d)(ii) hereof, if the Optionee's service as a member of the Board is
terminated for any reason (other than death or disability), the Option (to the
extent vested on the date of termination) may be exercised at any time within
one year after such termination (but not beyond the Term of the Option). The
Option, to the extent not then vested, shall immediately expire upon such
termination.

        (ii) In the event the Optionee's service as a member of the Board is
terminated because of death or disability, the Option (to the extent vested on
the date of termination) may be exercised

--------------------------------------------------------------------------------




at any time within three years after the Optionee's death or disability (but not
beyond the Term of the Option). The Option, to the extent not vested, shall
immediately expire upon such termination.

        5.    Adjustment Upon Changes in Capitalization.    

        (a) The aggregate number of Option Shares and the Purchase Price shall
be appropriately adjusted by the Compensation Committee (the "Committee") of the
Board for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend or other increase or decrease in
such shares, effected without receipt of consideration by the Corporation, or
other change in corporate or capital structure. The Committee shall also make
the foregoing changes and any other changes, including changes in the classes of
securities available, to the extent reasonably necessary or desirable to
preserve the intended benefits under this Option Agreement in the event of any
other reorganization, recapitalization, merger, consolidation, spin-off,
extraordinary dividend or other distribution or similar transaction involving
the Corporation.

        (b) Any adjustment under this Section 5 in the number of Option Shares
and the Purchase Price shall apply to only the unexercised portion of the
Option. If fractions of a share would result from any such adjustment, the
adjustment shall be rounded down to the nearest whole number of shares.

        6.    Method of Exercising Option and Withholding.    

        (a) The Option shall be exercised by the delivery by the Optionee to the
Corporation at its principal office (or at such other address as may be
established by the Committee) of written notice of the number of Option Shares
with respect to which the Option is exercised, accompanied by payment in full of
the aggregate Purchase Price for such Option Shares. Payment for such Option
Shares shall be made (i) in U.S. dollars by personal check, bank draft or money
order payable to the order of the Corporation, or by money transfers or direct
account debits to an account designated by the Corporation; (ii) through the
delivery of shares of Common Stock with a Fair Market Value equal to the total
payment due from the Optionee; (iii) pursuant to a "cashless exercise" program
if such a program is established by the Corporation; or (iv) by any combination
of the methods described in (i) through (iii) above.

        (b) The Corporation's obligation to deliver shares of Common Stock upon
the exercise of the Option shall be subject to the payment by the Optionee of
applicable federal, state and local withholding tax, if any. The Corporation
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Optionee any federal, state or local taxes
required to be withheld with respect to such payment.

        7.    Transfer.    Except as provided in this Section 7, the Option is
not transferable otherwise than by will or the laws of descent and distribution,
and the Option may be exercised during the Optionee's lifetime only by the
Optionee. Any attempt to transfer the Option in contravention of this Section 7
is void ab initio. The Option shall not be subject to execution, attachment or
other process. Notwithstanding the foregoing, the Optionee shall be permitted to
transfer the Option to members of his or her immediate family (i.e., children,
grandchildren or spouse), trusts for the benefit of such family members, and
partnerships whose only partners are such family members; provided, however,
that no consideration can be paid for the transfer of the Option and the
transferee of the Option shall be subject to all conditions applicable to the
Option prior to its transfer.

        8.    No Rights in Option Shares.    The Optionee shall have none of the
rights of a stockholder with respect to the Option Shares unless and until
shares of Common Stock are issued upon exercise of the Option.

2

--------------------------------------------------------------------------------


        9.    No Right to Continued Service as Director.    Nothing contained
herein shall be deemed to confer upon the Optionee any right to continue to
serve as a member of the Board.

        10.    Governing Law/Jurisdiction.    This Option Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without reference to principles of conflict of laws.

        11.    Resolution of Disputes.    Any disputes arising under or in
connection with this Option Agreement shall be resolved by binding arbitration
before a single arbitrator, to be held in New York in accordance with the
commercial rules and procedures of the American Arbitration Association.
Judgment upon the award rendered by the arbitrator shall be final and subject to
appeal only to the extent permitted by law. Each party shall bear such party's
own expenses incurred in connection with any arbitration; provided, however,
that the cost of the arbitration, including without limitation, reasonable
attorneys' fees of the Optionee, shall be borne by the Corporation in the event
the Optionee is the prevailing party in the arbitration. Anything to the
contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

        12.    Notices.    Any notice required or permitted under this Option
Agreement shall be deemed given when delivered personally, or when deposited in
a United States Post Office, postage prepaid, addressed, as appropriate, to the
Optionee at the last address specified in Optionee's records with the
Corporation, or such other address as the Optionee may designate in writing to
the Corporation, or to the Corporation, Attention: Corporate Secretary, or such
other address as the Corporation may designate in writing to the Optionee.

        13.    Failure To Enforce Not a Waiver.    The failure of either party
hereto to enforce at any time any provision of this Option Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.

        14.    Counterparts.    This Option Agreement may be executed in two or
more counterparts, each of which shall be an original but all of which together
shall represent one and the same agreement.

        15.    Miscellaneous.    This Option Agreement cannot be changed or
terminated orally. This Option Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof. The section
headings herein are intended for reference only and shall not affect the
interpretation hereof.

        16.    Definitions.    For purposes of this Option Agreement:

        (I) the term "Change in Control" shall mean any of the following events:

        (1) any Person is or becomes the Beneficial Owner, directly or
indirectly, of 40% or more of either (a) the then outstanding Common Stock of
the Corporation (the "Outstanding Common Stock") or (b) the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of the Corporation (the "Total Voting Power"); excluding,
however, the following: (i) any acquisition by the Corporation or any of its
Controlled Affiliates, (ii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any of its
Controlled Affiliates and (iii) any Person who becomes such a Beneficial Owner
in connection with a transaction described in the exclusion within paragraph (3)
below; or

        (2) a change in the composition of the Board such that the individuals
who, as of the effective date of this Employee Option Agreement, constitute the
Board (such individuals shall be hereinafter referred to as the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board;
provided, however, for purposes of this definition, that any individual who
becomes a director subsequent to such effective date, whose election, or
nomination for election by the Corporation's stockholders, was made or approved
pursuant to the terms of each then existing Stockholders Agreement or by a vote
of at least a majority of the Incumbent Directors (or

3

--------------------------------------------------------------------------------




directors whose election or nomination for election was previously so approved)
shall be considered a member of the Incumbent Board; but, provided, further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or legal entity other than the Board shall not be considered a member of
the Incumbent Board; or

        (3) there is consummated a merger or consolidation of the Corporation or
any direct or indirect Subsidiary of the Corporation or a sale or other
disposition of all or substantially all of the assets of the Corporation
("Corporate Transaction"); excluding, however, such a Corporate Transaction
(a) pursuant to which all or substantially all of the individuals and entities
who are the Beneficial Owners, respectively, of the Outstanding Common Stock and
Total Voting Power immediately prior to such Corporate Transaction will
Beneficially Own, directly or indirectly, more than 50%, respectively, of the
outstanding common stock and the combined voting power of the then outstanding
common stock and the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of the company resulting
from such Corporate Transaction (including, without limitation, a company which
as a result of such transaction owns the Corporation or all or substantially all
of the Corporation's assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership immediately prior to
such Corporate Transaction of the Outstanding Common Stock and Total Voting
Power, as the case may be, and (b) immediately following which the individuals
who comprise the Board immediately prior thereto constitute at least a majority
of the board of directors of the company resulting from such Corporate
Transaction (including, without limitation, a company which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation's assets either directly or through one or more subsidiaries); or

        (4) the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation;

        (II) the term "Stockholders Agreement" shall mean any stockholders
agreement, governance agreement or other similar agreement between the
Corporation and a holder or holders of Voting Securities; and

        (III) the term "Voting Securities" means Common Stock and any other
securities of the Corporation entitled to vote generally in the election of
directors of the Corporation.

4

--------------------------------------------------------------------------------


Annex A

NOTICE OF GRANT
STOCK OPTION
HEXCEL CORPORATION INCENTIVE STOCK PLAN


        The following member of the Board of Directors of Hexcel Corporation, a
Delaware corporation ("Hexcel"), has been granted an option to purchase shares
of the Common Stock of Hexcel, $.01 par value per share, in accordance with the
terms of this Notice of Grant and the Retainer Fee Option Agreement to which
this Notice of Grant is attached.

        The following is a summary of the principal terms of the option which
has been granted. The terms below shall have the meanings ascribed to them below
when used in the Option Agreement.


Optionee
 
 
 
Address of Optionee
 
 
 
Grant Date
 
 
 
Purchase Price
 
$
 
Aggregate Number of Shares Granted (the "Option Shares")
 
 
 

        IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice
of Grant and the Retainer Fee Option Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Option Agreement as of the Grant
Date.

--------------------------------------------------------------------------------

Optionee   HEXCEL CORPORATION
 
 
By:    

--------------------------------------------------------------------------------


 
 
Ira J. Krakower
Senior Vice President

5

--------------------------------------------------------------------------------



QuickLinks


Annex A NOTICE OF GRANT STOCK OPTION HEXCEL CORPORATION INCENTIVE STOCK PLAN
